Day, Get. J.
i. PROMTssony j'udgmentf^’ Section 2550 of the Code is decisive of this case. It provides that where two or more persons are bound by contract jointly only, or jointly and severally, or severally only, including the parties to negotiable paper, and sureties thereon, the action may at plaintiff’s option be brought against any or all of them; and an action or judgment against any one or more of several persons jointly bound shall not be a bar to proceedings against the others. Appellant insists that this section is not applicable because the judgment was by confession. The claim, we think,'is without merit. The section provides that an action or ¡judgment against any one, without reference to the manner in which the judgment is obtained, shall not bar proceedings against the others. *494No reason can be given why the effect of a judgment by confession should be different from that of. one recovered by action.
We are fully satisfied that the demurrer was properly sustained.
Affirmed.